DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 05/13/22, with respect to the rejection(s) of claim(s) 1-20 been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li (Pub No 20160261493) which cites different portions than previously cited.
 
 	Regarding claim 1, applicant argues Because central controller 310 and POP 320 are separate entities, and both cannot be construed as the same “first device,” Li necessarily fails to teach: “coordinating, by a first device, probing of network paths that extend between an edge device and a data collection point via a plurality of points of presence,” and “selecting, by the first device and based on the set of probing results, a particular point of presence from among the plurality of points of presence through which the edge device should send traffic to the data collection point,” as recited in claim 1.
 	The examiner relies on a different citation of Li. The new citation of Li recites coordinating, by a first device (central controller fig. 3), probing of network paths that extend between an edge device (PoP 320, fig. 3) and a data collection point (target 352, fig.3) via a plurality of points of presence (router 1 and router 2, see 325 and 351 fig. 3)  the Li states:
[0030] According to the present disclosure, the SDN POPs 320 and 330 have the similar configuration and each include a routing detecting system, a performance evaluation system, a local controller system, and an SDN Openflow switch. It will be appreciated that these components can be implemented as hardware logic, software programs, or a combination thereof. For example in the POP 320, the routing detection system 321 is configured to detect route information in response to a route discovery request sent from the central controller 310. The route information to be detected may be specific to a network application and service. In some embodiments, a route discovery request is generated each time a data packet is to be transmitted outside the first autonomous system.

[0036] The BGP information (as shown by arrowed line 3) and the performance information (as shown by arrowed line 4) are communicated to the central controller 310. Based on the received information and according to a set of policy constraints, the central controller 310 can decide which POP is the best for routing data to the target IP 352. For example, if the POP 320 is determined to be the superior than the POP 310, the central controller 310 signals the local controller 323 in the POP 320 indicating that the POP 320 is selected as an egress point for routing data to the destination node 352 (as shown by arrowed lines 5). In response, the local controller 323 modifies the flow table with new entries identifying the selected route for the data packet. The flow table is sent to the Openflow switch 324 and used to forward the subsequent data packet. The Openflow switch 324 is a virtual router in the data plane of the SDN for example.

 	In the above cited portions, the controller of Li sends route discovery request to PoPs so that the PoPs can probe the paths for route performance. Li also states that based on the route performance. One of ordinary skill in the art would interpret the above cited portions to teach both “coordinating, by a first device, probing of network paths that extend between an edge device and a data collection point via a plurality of points of presence,”. In regards to the argument towards limitation “selecting, by the first device and based on the set of probing results, a particular point of presence from among the plurality of points of presence through which the edge device should send traffic to the data collection point”. The examiner relies on newly cited prior art Kanakarajan.
 	Second, Li fails to teach a device that instructs an edge device to send traffic to the data collection point via the particular point of presence, as presently claimed. Instead, Li teaches in paragraph [0036] that “if the POP 320 is determined to be the superior than the POP 310, the central controller 310 signals the local controller 323 in the POP 320 indicating that the POP 320 is selected as an egress point for routing data to the destination node 352.” In other words, Li teaches that central routing data base 310 instructs POP 320—not the edge device, e.g., edge router 325—to send traffic to destination node 352 via a selected route.
 	The examiner states that the arguments align with the newly cited interpretation of Li similarly argued above wherein the POP 320 is equated to the “edge router” of claim 1. Li states:
[0036] The BGP information (as shown by arrowed line 3) and the performance information (as shown by arrowed line 4) are communicated to the central controller 310. Based on the received information and according to a set of policy constraints, the central controller 310 can decide which POP is the best for routing data to the target IP 352. For example, if the POP 320 is determined to be the superior than the POP 310, the central controller 310 signals the local controller 323 in the POP 320 indicating that the POP 320 is selected as an egress point for routing data to the destination node 352 (as shown by arrowed lines 5). In response, the local controller 323 modifies the flow table with new entries identifying the selected route for the data packet. The flow table is sent to the Openflow switch 324 and used to forward the subsequent data packet. The Openflow switch 324 is a virtual router in the data plane of the SDN for example.

At least in the above cited portion, Li states that the central controller (interpreted as “device”) can decide which PoP (interpreted as “edge device” of claim 1) for routing the packet. 
Any other arguments presented are based directly on the above arguments. Therefore, they are fully addressed as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 10-13, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20160261493) further in view of Kanakarajan (Pub No 20190028329).


Regarding claim 1 and 11,
 	Li teaches a method comprising: 
 	One or more network interfaces; (see I/O interfaces para [0039])
 	a processor coupled to the one or more network interfaces and configured to execute one or more processes; and (processor para [0039])
  	a memory configured to store a process that is executable by the processor, the process when executed configured to: (memory para [0039])
 	coordinating, by a first device, (central routing data base, see 310  fig. 3) probing of network paths that extend between an edge device (POP #1, see 320 fig. 3) and a data collection point (target, see 352 fig. 3) via a plurality of points of presence; (interpreted as router 1 and router 2, see 325 and 351 fig. 3)
 	receiving, at the first device, a set of probing results that are indicative of one or more performance metrics associated with the network paths; (interpreted as e BGP information (as shown by arrowed line 3) and the performance information (as shown by arrowed line 4) are communicated to the central controller 310. Based on the received information and according to a set of policy constraints, the central controller 310 can decide which POP is the best for routing data to the target IP 352, see para [0036])
 	selecting, by the first device and based on the set of probing results, a route which the edge device should send traffic to the data collection point; and (interpreted as Based on the received information and according to a set of policy constraints, the central controller 310 can decide which POP is the best for routing data to the target IP 352, see Li para [0036]).
 	instructing, by the first device, the edge device to send traffic to the data collection point via the particular point of presence. (interpreted as policy constraints, the central controller 310 can decide which POP is the best for routing data to the target IP 352. For example, if the POP 320 is determined to be the superior than the POP 310, the central controller 310 signals the local controller 323 in the POP 320 indicating that the POP 320 is selected as an egress point for routing data to the destination node 352 (as shown by arrowed lines 5). In response, the local controller 323 modifies the flow table with new entries identifying the selected route for the data packet, see para [0036]).
 	However Li does not teach selecting a particular point of presence from among the plurality of points of presence.
 	Kanakarajan teaches selecting a particular point of presence from among the plurality of points of presence. (interpreted as  In some implementations, by selecting a PoP that is situated on the traffic path (e.g., as compared previous techniques of selecting a PoP that has been designated or that is closest to a uCPE platform 210 providing and/or receiving the traffic), network orchestrator 230 maintains an expected performance level (e.g., speed, efficiency) as the selected PoP is located on the traffic path that may have been determined to be optimal, see para [0062]).
  	It would have been obvious to one of ordinary skill in the art to combine the path selection as taught by Li with the PoP selection as taught by Kanakarajan since it would have been a simple substitution of selecting a path for selecting devices along a path to achieve the same function of routing a packet through the devices that are most optimal

 Regarding claim 2 and 12,
 	Li in view of Kanakarajan teaches the method as in claim 1, wherein the one or more performance metrics are indicative of round-trip times between the edge device and the data collection point via the plurality  of points of presence.  (interpreted as The performance information may be related to quality of service policies regarding availability, throughput, bandwidth utilization, speed, stability, packet loss, round trip time (RTT)….etc, see Li para [0026]).

Regarding claim 3 and 13,
 	Li in view of Kanakarajan teaches the method as in claim 1, wherein the first device is associated with one of the plurality of points of presence.   (interpreted as Based on the received information and according to a set of policy constraints, the central controller 310 can decide which POP is the best for routing data to the target IP 352, see Li para [0036]).

Regarding claim 5 and 15,
 	Li in view of Kanakarajan teaches the method as in claim 1, wherein coordinating probing of the network paths that extend between the edge device and the data collection point via a plurality of points of presence comprises: instructing the edge device to send probes to the plurality of points of presence. (interpreted as POP 320, the routing detection system 321 is configured to detect route information in response to a route discovery request sent from the central controller 310, see para [0030])
 
Regarding claim 6 and 16,
 	Li in view of Kanakarajan teaches the method as in claim 1, wherein coordinating probing of the network paths that extend between the edge device and the data collection point via a plurality of points of presence comprises:  instructing the data collection point to send probes to the plurality of points of presence.  (interpreted as POP 320, the routing detection system 321 is configured to detect route information in response to a route discovery request sent from the central controller 310, see para [0030])

Regarding claim 7 and 17,
 	Li in view of Kanakarajan teaches the method as in claim 1, wherein the first device receives at least a portion of the set of probing results from one or more of the plurality of points of presence.  (interpreted as e BGP information (as shown by arrowed line 3) and the performance information (as shown by arrowed line 4) are communicated to the central controller 310. Based on the received information and according to a set of policy constraints, the central controller 310 can decide which POP is the best for routing data to the target IP 352, see para [0036])

Regarding claim 10 and 20,
 	Li in view of Kanakarajan teaches the method as in claim 1, wherein the set of probing results comprises a first subset of probing results associated with path segments between the edge device and the plurality of points of presence and a second subset of probing results associated with path segments between the data collection point and the plurality of points of presence. (interpreted as Based on the route behavior responsive to the test packets, the routing detecting system can derive performance information regarding the routes between the POP and the destination node. In some embodiments, the performance information may be related to one or more attributes selected from availability, throughput, bandwidth utilization, speed, stability, packet loss, RTT, reliability, unreachable time, latency, error rates, CPU and memory utilization and associated latency, see Li para [0032]).


Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20160261493) in view of Kanakarajan (Pub No 20190028329) and further in view of Sundarsan (Pub No 20210256421).

Regarding claim 4 and 14,
 	Li in view of Kanakarajan teaches the method as in claim 3, however does not teach further comprising:  receiving, at the first device, a registration request from the edge device. 
 	Sundareasan teaches further comprising:  receiving, at the first device, a registration request from the edge device. (interpreted as The registration module 310 receives registration requests from one or more edge devices 102A-N for joining the peer to peer network and registers the edge devices 102A-N with the certifying node 202 by providing the encrypted identifier token based on at least one of: (a) a login credentials associated with a user or (b) a device identifier of one or more edge devices 102A-N, to authenticate any subsequent requests from each of the one or more edge devices 102A-N, see para [0053]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Li with the registration request as taught by Sundareasan since it would have been simple modification of the devices to include registration request for initial setup. 

Claim 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20160261493) in view of Kanakarajan (Pub No 20190028329) further in view of Ingerman (Pub No 20190386923).

Regarding claim 8 and 18,
 	Li in view of Kanakarajan teaches the method as in claim 1, however does not teach wherein one or more of the plurality of points of presence comprise a cloud-based data aggregation service or cloud-based brokering service.  
 	Ingerman teaches wherein one or more of the plurality of points of presence comprise a cloud-based data aggregation service or cloud-based brokering service  (interpreted as The control plane broker 206 is managed by the CCMM 200 to control the download activity of the vehicles 106a-h. Preferably, the control plane broker 206 is implemented as an MQTT server (MQ Telemetry Transport server) that publishes messages on a range of topics to which the vehicles 106a-h can subscribe, see para [0041]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Li with the registration request as taught by Ingerman since it would have been simple substitution of one known device over another to achieve the same results of controlling and sending information to the network.

Regarding claim 9 and 19,
 	Li in view of Kanakarajan teaches the method as in claim 8, however does not teachwherein the cloud-based data aggregation service or cloud- based brokering service comprises a Message Queueing Telemetry Transport (MQTT) broker or a LORaWAN network server.  
	Ingerman teaches wherein the cloud-based data aggregation service or cloud- based brokering service comprises a Message Queueing Telemetry Transport (MQTT) broker or a LORaWAN network server.  (interpreted as The control plane broker 206 is managed by the CCMM 200 to control the download activity of the vehicles 106a-h. Preferably, the control plane broker 206 is implemented as an MQTT server (MQ Telemetry Transport server) that publishes messages on a range of topics to which the vehicles 106a-h can subscribe, see para [0041]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Li with the registration request as taught by Ingerman since it would have been simple substitution of one known device over another to achieve the same results of controlling and sending information to the network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461